Case 1:19-cv-07196-RRM-RER Document 24 Filed 12/02/20 Page 1 of 1 PageID #: 61




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  RUSHANE MORRIS, on behalf of himself,
  individually, and on behalf of all others similarly-
  situated,
                                                                  STIPULATION AND ORDER
                                     Plaintiff,                   OF VOLUNTARY
                                                                  DISMISSAL
                      -against-
                                                                  Docket No.:
  LASERSHIP, INC.,                                                1:19-CV-07196-RRM-RER

                                     Defendant.

        IT IS HEREBY STIPULATED AND AGREED, by and among all parties in the above-

 captioned action, through their undersigned counsel, that in accordance with Rule 41(a)(2) of the

 Federal Rules of Civil Procedure, the action is dismissed in its entirety without prejudice and

 without costs or attorneys’ fees to any party.

 Dated: December 2, 2020
        Garden City, New York


 BORRELLI & ASSOCIATES, P.L.LC.                          JACKSON LEWIS P.C.

 By:             /s/                                     By:              /s/
       Matthew J. Farnworth, Esq.                              Felice Ekelman, Esq.
       910 Franklin Avenue, Suite 200                          666 Third Avenue, 29th Floor
       Garden City, New York 11530                             New York, New York 10017
       (516) 248-5550                                          (212) 545-4000
       Attorneys for Plaintiffs                                Attorneys for Defendant


 SO ORDERED:


 ____________________________
 The Honorable Ramon E. Reyes
 United States Magistrate Judge for the
 Southern District of New York



                                                   1
